Citation Nr: 0914510	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  08-01 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether the termination of the Veteran's educational 
assistance benefits under Chapter 1606 of the Montgomery GI 
Bill (The Selected Reserve Educational Assistance Program) on 
November 20, 2002, was proper.

2.  Whether the overpayment of educational assistance 
benefits under Chapter 1606 of the Montgomery GI Bill in the 
amount of $3,769.51 was properly created.

3.  Entitlement to a waiver of recovery of an overpayment of 
educational assistance benefits under Chapter 1606 of the 
Montgomery GI Bill in the amount of $3,769.51.


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The Veteran served on active duty from January 1982 to April 
1982.  The Veteran also had subsequent periods of service in 
a reserve component.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June, July, and September 2007 
administrative decisions of the Department of Veterans 
Affairs (VA) education processing center at the Muskogee, 
Oklahoma Regional Office (RO) which terminated the Veteran's 
educational assistance benefits under Chapter 1606 of the 
Montgomery GI Bill effective November 20, 2002, determined 
that the above action created an overpayment of $3,769.51, 
and thereafter denied waiver of recovery of the overpayment.


FINDINGS OF FACT

1.  The Veteran voluntarily separated from the Selected 
Reserve on November 20, 2002.

2.  While the Veteran served in the Individual Ready Reserve 
from November 20, 2002, to December 1, 2003, he did not re-
affiliate himself with the Selected Reserve until December 1, 
2003, more than one year after his November 20, 2002, 
separation.

3.  The Veteran was paid educational assistance benefits 
under Chapter 1606 of the Montgomery GI Bill from 
November 20, 2002, to January 7, 2004, in the amount of 
$3,769.51 to which he was not entitled.

4.  The Veteran timely submitted his waiver request.

5.  The debt of $3,769.51 was properly created.  

6.  The Veteran was free from fraud, misrepresentation, or 
bad faith in the creation of the overpayment of educational 
assistance benefits under Chapter 1606 of the Montgomery GI 
Bill.

7.  The Veteran was at fault in the creation of overpayment 
of educational assistance benefits under Chapter 1606 of the 
Montgomery GI Bill; the record does not contain any credible 
evidence that the claimant would suffer undue hardship as a 
result of being required to repay the debt; repayment of the 
overpayment would not defeat the purpose of the payment of 
educational assistance benefits; the claimant was unjustly 
enriched by the overpayment; and claimant did not 
detrimentally rely on the erroneous payments.


CONCLUSIONS OF LAW

1.  VA properly terminated the Veteran's payment of 
educational assistance benefits under Chapter 1606 of the 
Montgomery GI Bill effective from November 20, 2002.  
38 U.S.C.A. §§ 1606, 1631 (West 2002); 38 C.F.R. §§ 21.7540, 
21.7550, 21.7551, 21.7570 (2008).

2.  An overpayment of educational assistance benefits under 
Chapter 1606 of the Montgomery GI Bill in the calculated 
amount of $3,769.51 has been properly created and assessed 
against the Veteran.  38 U.S.C.A. §§ 1606, 1631 (West 2002); 
38 C.F.R. §§ 21.7540, 21.7550, 21.7551, 21.7570 (2008).

3.  Recovery of the overpayment of educational assistance 
benefits under Chapter 1606 of the Montgomery GI Bill in the 
amount of $3,769.51 would not be against the principles of 
equity and good conscience.  38 U.S.C.A. §§ 5107, 5302 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 1.911, 1.962, 1.963, 1.965, 
3.102, 3.660 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA enhanced VA's duty to notify and assist claimants in 
substantiating their claims for VA benefits, as codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159 (2008).  The Board notes, 
however, that there are instances in which the VCAA was found 
to be inapplicable to claims for benefits administered 
outside of 38 U.S.C.A. Chapter 51.  See Barger v. Principi, 
16 Vet. App. 132, 138 (2002) (holding that the VCAA, with its 
expanded duties, is not applicable to cases involving the 
waiver of recovery of overpayment claims, pointing out that 
the statute at issue in such cases was not found in Chapter 
51, Title 38, United States Code (i.e., the laws changed by 
VCAA)).  

In this case, the Veteran is seeking benefits under the 
Montgomery GI Bill and seeking to waive overpayment if VA 
determines that he was not entitled to these benefits 
effective from November 20, 2002.  Therefore, the VCAA is not 
applicable to the current appeal because the benefits 
administered are outside of 38 U.S.C.A. Chapter 51 and 
further discussion is not warranted.

The Claims

The Veteran contends that after his November 20, 2002, 
separation from the Selected Reserve he re-affiliated himself 
in a timely manner by attending a Sunday Drill in November 
2003 with the 174th LSO and therefore the RO should not have 
terminated his educational assistance benefits under Chapter 
1606 of the Montgomery GI Bill.  See statement in support of 
claim received in July 2007, notice of disagreement received 
in October 2007; and VA Form 9 received in January 2008.  
Alternatively, the Veteran contends that he was not aware of 
the fact that he had only one year to re-affiliate himself 
with the Selected Reserve after his November 20, 2002, 
separation and if he had known this fact he would have done 
so.  Id.  The Veteran also contends that the overpayment was 
not the result of fraud, misrepresentation or lack of good 
faith on his behalf and that the repayment of the debt would 
cause him financial hardship.  Id.

Termination of Montgomery GI Bill Benefits & Creation of the 
Overpayment

The Montgomery GI Bill-Selected Reserve (Chapter 1606, Title 
10, United States Code) is an educational assistance program 
enacted by Congress.  This program is for members of the 
Selected Reserve of the Army, Navy, Air Force, Marine Corps, 
and Coast Guard, and the Army and Air National Guard.  The 
Reserve components decide who is eligible for the program and 
VA makes the payments for the program.  Chapter 1606 assists 
eligible persons to further their education beyond high 
school, by providing educational assistance for students 
enrolled in approved programs of education or training.  A 
reservist may use a maximum of 36 months of entitlement under 
Chapter 1606.  38 C.F.R. § 21.7570.

To be eligible for Chapter 1606 benefits, a reservist (1) 
shall (i) enlist, reenlist, or extend an enlistment as a 
Reserve for service in the Selected Reserve so that the total 
period of obligated service is at least six years from the 
date of such enlistment, reenlistment, or extension; or (ii) 
be appointed as, or be serving as, a Reserve officer and 
agree to serve in the Selected Reserve for a period of not 
less than six years in addition to any other period of 
obligated service in the Selected Reserve to which the person 
may be subject; (2) must complete his or her initial period 
of active duty for training; (3) must be participating 
satisfactorily in the Selected Reserve; and (4) must not have 
elected to have his or her service in the Selected Reserve 
credited toward establishing eligibility to benefits provided 
under 38 U.S.C. Chapter 30.  38 C.F.R. § 21.7540(a).

For a reservist who becomes eligible for educational 
assistance before October 1, 1992, the period of eligibility 
expires effective the earlier of the following dates: (1) the 
last day of the 10-year period beginning on the date the 
reservist becomes eligible for educational assistance; or (2) 
the date of separation from the Selected Reserve.  38 C.F.R. 
§ 21.7550(a).  

For a reservist who becomes eligible for educational 
assistance after September 30, 1992, the period of 
eligibility expires effective the earlier of the following 
dates: (1) the last day of the 14-year period beginning on 
the date the reservist becomes eligible for educational 
assistance; or (2) the date of separation from the Selected 
Reserve.  38 C.F.R. § 21.7550(a). 

The reservist may still use the full applicable 10 or 14 year 
period if he/she leaves the Selected Reserve because of a 
disability that was not caused by misconduct, the reservist's 
unit was deactivated during the period from October 1, 1991, 
through December 31, 2001, or in certain instances when the 
reservist is involuntarily separated.  38 C.F.R. 
§ 21.7550(c), (d), (e).

A period of eligibility may be extended if the individual 
applies for an extension within a prescribed time period, and 
the individual was prevented from initiating or completing a 
program of education within the applicable time period, due 
to a physical or mental disability not the result of the 
reservist's own willful misconduct, and which was incurred in 
or aggravated by service in the Selected Reserve.  38 C.F.R. 
§ 21.7551(a).

In 1996, Congress passed legislation (Section 16131(i) of 
Title 10, United States Code) that authorizes the payment of 
Kicker benefits by the Selected Reserve components to persons 
entering those components.  The Kicker may be paid to 
recipients of Chapter 1606 benefits or to recipients of 
Chapter 30 benefits, as an addition to any other benefit to 
which the individual is entitled.  The individual Selected 
Reserve components determine eligibility to the Kicker.  With 
regard to Chapter 1606, to be eligible for the Chapter 1606 
Kicker, the claimant must meet the eligibility requirements 
for the basic Chapter 1606 program. 

The basic facts are not in dispute.  In April 2004, VA 
received the Veteran's application for educational assistance 
benefits under Chapter 1606 of the Montgomery GI Bill.  In 
May 2004, VA established that the Veteran was eligible for 
educational assistance benefits under Chapter 1606 as long as 
he remained an active drilling member of the Select Reserve.  

Thereafter, in June 2007, the Department of Defense informed 
VA that the Veteran was not eligible for education benefits 
under Chapter 1606, effective from November 20, 2002.  In 
this regards, information obtained from the Department of the 
Army confirmed that the Veteran voluntarily separated from 
the Selected Reserve in November 20, 2002, and was assigned 
to the Individual Ready Reserve effective from November 20, 
2002.  Information obtained from the Department of the Army 
thereafter confirmed that the Veteran was reassigned to the 
"174 JA DET LGL" effective from December 1, 2003.  

Based on the foregoing, VA stopped its payment to the Veteran 
of educational assistance benefits under Chapter 1606 of the 
Montgomery GI Bill.  The Veteran was paid educational 
assistance benefits under Chapter 1606 of the Montgomery GI 
Bill from November 20, 2002, to January 7, 2004, in the 
amount of $3,769.51.

The Board has carefully considered the evidence, as well as 
the contentions of the Veteran.  In this case, despite the 
Veteran's claims of having re-affiliated himself with the 
Selected Reserve by attending a Sunday Drill in November 2003 
with the 174th LSO and having served in the Individual Ready 
Reserve from November 20, 2002, to December 1, 2003, 
incontrovertible evidence furnished by the Department of 
Defense is that he failed to re-affiliate himself with the 
Selected Reserve until December 1, 2003, more than one year 
after his November 20, 2002, separation from the Selected 
Reserve.  The service department's findings are binding and 
conclusive upon VA.  VA does not have the authority to alter 
the findings of the service department.  Duro v. Derwinski, 2 
Vet. App. 530, 532 (1992); see Soria v. Brown, 118 F.3d 747, 
749 (Fed.Cir. 1997).  Moreover, the record is negative for 
any evidence that the Veteran was granted an extension of 
time to re-affiliate himself with the Selected Reserve.  See 
38 C.F.R. § 21.7551(a).  

Based on the foregoing, the Board finds that the Veteran was 
not entitled to educational benefits under Chapter 1606, 
Title 10, United States Code, as of November 20, 2002.  
Therefore, the overpayment of $3,769.51 created as a result 
of the payment of educational benefits from November 20, 
2002, to January 7, 2004, was validly created.

The Board is sympathetic to the arguments advanced by the 
Veteran; however, the legal criteria governing the payment of 
Chapter 1606 educational assistance benefits are clear and 
specific, and the Board is bound by them.  Since payment of 
government benefits must be authorized by statute and 
regulations, and pertinent regulatory provisions provide that 
the appellant has not satisfied those criteria establishing 
his entitlement to Chapter 1606 benefits, the overpayment of 
Chapter 1606 benefits was validly created in this case and 
the claim must fail.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

Waiver of Recovery of the Overpayment

In cases where there has been no finding of fraud, 
misrepresentation, or bad faith on the veteran's part; 
repayment of the subject debt may be waived.  38 U.S.C.A. 
§ 5302(a).  Waiver will be granted when recovery of the 
indebtedness would be against equity and good conscience.  38 
U.S.C.A. § 5302(a); 38 C.F.R. §§ 1.963(a), 1.965(a).  Under 
38 U.S.C.A. § 5302; 38 C.F.R. § 1.964(e), a request for a 
waiver of an overpayment must be made within 180 days of the 
date of notification of the indebtedness. 

The standard of "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  38 C.F.R. § 1.965(a).  
In deciding whether collection would be against equity and 
good conscience, the following factors are for consideration: 
(1) fault of debtor, where actions of the debtor contribute 
to creation of the debt; (2) balancing of faults, weighing 
fault of debtor against VA fault; (3) undue hardship, whether 
collection would deprive debtor or family of basic 
necessities; (4) defeat the purpose, whether withholding of 
benefits or recovery would nullify the objective for which 
benefits were intended; (5) unjust enrichment, failure to 
make restitution would result in unfair gain to the debtor; 
(6) changing position to one's detriment, reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.  These factors are not 
meant to be all inclusive.  38 C.F.R. § 1.965(a). 

As to whether the Veteran timely submitted his waiver 
request, the record reflects that his July 2007 request is 
timely because it was received by VA within 180 days of the 
July 2007 overpayment determination.  38 U.S.C.A. § 5302; 38 
C.F.R. § 1.963(b)(2).

Next, the Board finds that for the reasons outlined above 
that the debt was properly created.  See Schaper v. 
Derwinski, 1 Vet. App. 430 (1991); VAOPGCPREC 6-98 (April 24, 
1998); 63 Fed. Reg. 31264 (1998).

As to whether the indebtedness at issue resulted from fraud, 
misrepresentation, or bad faith on the part of the Veteran, 
the Committee in September 2007 made a specific determination 
that it was not.  The Board agrees.  The Board has reached 
this conclusion because it does not appear from the record 
that any actions of the Veteran were taken with intent to 
seek an unfair advantage in collecting educational assistance 
benefits under Chapter 1606 of the Montgomery GI Bill and 
with knowledge of the likely consequences.

Turning to the fault element of the equity and good 
conscience criteria, the Veteran contends that he did not 
know of the criteria that caused the overpayment (i.e., 
having to re-affiliate himself within one year of his 
November 20, 2002, separated from the Selected Reserve) and 
the repayment of the debt would cause him financial hardship.  

As to the Veteran's contention that he was unaware of the 
law, the Board finds this explanation is without merit as 
ignorance of the law is no excuse.  Bryan v. West, 13 Vet. 
App. 482, 486-87 (2000).  The Supreme Court of the United 
States has held that everyone dealing with the government is 
charged with knowledge of federal statutes and lawfully 
promulgated agency regulations.  Fed. Crop Ins. Corp v. 
Merrill, 332 U.S. 380, 384, 68 S.Ct. 1, 92 L.Ed. 10 (1947).  
Thus, regulations are binding on all who seek to come within 
their sphere, "regardless of actual knowledge of what is in 
the [r]egulations or of the hardship resulting from innocent 
ignorance."  Id, at 385, 68 S.Ct. 1. 

As to the Veteran's contention that he was not at fault in 
the creation of the debt because had he known that he had 
only one year to re-affiliate himself he would have done so, 
the fact remains that the Veteran elected to separate himself 
from the Selected Reserve on November 20, 2002, and either by 
intent or neglect did not re-affiliate with the Selected 
Reserve until December 1, 2003.  Furthermore, while the 
Veteran asserts that his attendance at a drill in November 
2003 should be sufficient to reestablish his affiliation with 
the Selected Reserve, the Department of the Army has not 
recognized his re-affiliation with the Selected Reserve until 
December 1, 2003.  The Board does not have the authority to 
say otherwise.  Therefore, the Board finds that the Veteran 
was solely at fault in the creation of the debt.   

As to the Veteran's claim that he would suffer undue hardship 
as a result of being required to repay a debt in the amount 
of $3,769.51, the Board notes that there is no credible 
evidence to this effect in the record.  In this regard, the 
Board recognizes that the Veteran is competent to report that 
he believes that the repayment of this overpayment would 
cause him undue hardship.  Jandreau v. Nicholson, 492 F. 3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 
(Fed. Cir. 2006).

However, the July 2003 Financial Status Report notes that he 
has been employed since February 1985 by the same company, he 
is not married, his total monthly income is $2,810.00, his 
total monthly expenses are $2,770.00, and his net monthly 
income less expenses is $40.00.  Given the above, the Board 
finds that the record does not contain any credible evidence 
that the claimant would suffer undue hardship as a result of 
being required to repay a debt in the amount of $3,769.51.  
See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991); Olson v. 
Principi, 3 Vet. App. 480, 483 (1992). 

Repayment of the overpayment debt in the amount of $3,769.51 
would not defeat the purpose of the payment of educational 
assistance benefits under Chapter 1606 of the Montgomery GI 
Bill because the purpose of the Bill is to encourage men and 
women to stay in the Selected Reserve or re-affiliate within 
one year of leaving and the Veteran even told VA that if he 
had known that his continued receipt of these monies were 
contingent on his re-affiliating himself within one year of 
his November 20, 2002, discharge from the Selected Reserve he 
would have done so.  This is precisely the purpose of the 
payment of educational assistance benefits under Chapter 1606 
of the Montgomery GI Bill.

The Veteran would be unjustly enriched if a waiver of debt in 
the calculated amount of $3,769.51 were granted.  Waiver of 
the overpayment debt in this case would result in the Veteran 
receiving considerable benefits to which he was not entitled.  

The Veteran does not claim, and the record does not show, 
that he changed his position to his detriment in reliance on 
these benefits, relinquish a valuable right, or incur a legal 
obligation because of the continued receipt of educational 
assistance benefits under Chapter 1606 of the Montgomery GI 
Bill

For these reasons, the Board finds that recovery of 
indebtedness to VA in the amount of $3,769.51 due to an 
overpayment of educational assistance benefits under Chapter 
1606 of the Montgomery GI Bill would not be against equity 
and good conscience; a preponderance of the evidence is 
against the claim for waiver of the assessed overpayment in 
the amount of $3,769.51; and waiver of overpayment in the 
amount of $3,769.51 must be denied.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.


ORDER

The termination of the Veteran's educational assistance 
benefits under Chapter 1606 of the Montgomery GI Bill on 
November 20, 2002, was proper and the appeal is denied.

The overpayment of educational assistance benefits under 
Chapter 1606 of the Montgomery GI Bill in the calculated 
amount of $3,769.51, was validly created and the appeal is 
denied.

Waiver of recovery of an overpayment of educational 
assistance benefits under Chapter 1606 of the Montgomery GI 
Bill in the amount of $3,769.51, is denied.


____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


